In an action by owners of real property situated in the city of Yonkers, and their association, judgment declaring two city ordinances, which changed zone districts, null and void, etc., on the ground that the Common Council in adopting the ordinances proceeded in violation of section 83 of the General City Law (L. 1920, ch. 743, as last amd. by L. 1939, ch. 830), reversed on the law and the facts, with costs, and defendants’ motion for judgment granted, with costs. The findings and conclusions are adjusted as follows: All the “ Findings of Fact ” set forth in the “ Decision ” are affirmed, except Ros. 35, 37, 39, 40, 42, 43, 45, 51 and 52, which are reversed. The “ Conclusions of Law ” set forth in the decision are treated as follows: Ros. 1, 2, 3, 8 and 9 are reversed. Ros. 4 and 5 are affirmed. Ro. 6 is modified by striking out the words, “ provided that the formula set forth in Section 83 was followed’’, and as thus modified is affirmed. 71''f'm dents’ “Proposed Findings of Fact and Conclusions of Law”, whether heretofore found or refused, are found. All of plaintiffs’ “Proposed Findings of Fact and Conclusions of Law”, whether heretofore found or refused, are refused except as found or affirmed above. The Common Council had power to enact the ordinances. There is no provision in section 83 of the General City Law that the exercise of its power is conditioned upon the presentation of any particular form of petition. The council is a local legislative body, clothed with the general, delegated power to enact amendments to the Zone Ordinance. Under such a situation its motives, promptings, and procedures in making the enactment are not subject to review by the court. Hagarty, Acting P. J., Carswell, Johnston and Adel, JJ., concur; Sneed, J., dissents and votes to affirm.